NO.
12-07-00156-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
ANTHONY WAYNE WHITE,          §          APPEAL
FROM THE 349TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
 
CHRISTOPHER WILSON,  §          ANDERSON
COUNTY, TEXAS
APPELLEE   
 
 

MEMORANDUM OPINION
            This pro se
in forma pauperis appeal is being dismissed for failure to comply with the
Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in this case was signed on
January 24, 2007.  Appellant timely filed
a motion for new trial and on April 23, 2007 filed a notice of appeal that
failed to contain the information required by Texas Rule of Appellate Procedure
25.1(e), i.e., a certificate of service showing service on all parties to the
trial court’s judgment.
            On April 25,
2007, Appellant was notified pursuant to Texas Rule of Appellate Procedure 37.1
that the notice of appeal was defective for failure to comply with Rule
25.1(e).  He was further notified that
unless he filed an amended notice of appeal on or before May 25, 2007, the
appeal would be referred to the court for dismissal.  See Tex.
R. App. P. 42.3(c).  On May 7,
2007, Appellant filed an amended notice of appeal, but did not correct the
defect.  Accordingly, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  See id.        
                                                                                                     BRIAN HOYLE    
                                                                                                              Justice
Opinion delivered May 16, 2007.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
 
(PUBLISH)